       CASE 0:20-cv-02189-WMW-LIB Doc. 39 Filed 10/21/20 Page 1 of 15




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Patrick Berry, Henrietta Brown, Nadine           Case No. 20-CV-02189-WMW-LIB
 Little, Dennis Barrow, Virginia Roy, Joel
 Westvig, Emmett Williams, on behalf of           District Judge Wilhelmina Wright
 themselves and a class of similarly-situated     Magistrate Judge Leo I. Brisbois
 individuals; and ZACAH,

                             Plaintiffs,

        vs.                                     HENNEPIN COUNTY DEFENDANTS’
                                                MEMORANDUM IN OPPOSITION TO
 Hennepin County; Hennepin County                 PLAINTIFFS’ MOTION FOR A
 Sheriff David Hutchinson, in his individual      TEMPORARY RESTRAINING
 and official capacity; City of Minneapolis;               ORDER
 Minneapolis Mayor Jacob Frey, in his
 individual and official capacity; Medaria
 Arradondo, in his individual and official
 capacity; Superintendent of the
 Minneapolis Park and Recreation Board Al
 Bangoura, in his individual and official
 capacity; Park Police Chief at the
 Minneapolis Park and Recreation Board
 Jason Ohotto, in his individual and official
 capacity; Police Officers John Does; and
 Police Officer Jane Does,

                             Defendants.


                                    INTRODUCTION

      Plaintiffs are seven unsheltered individuals who have stayed in encampments in

Minneapolis parks this year, along with a nonprofit organization that has funded housing

for many of the Plaintiffs. Plaintiffs claim that Defendants—including Hennepin County

and Hennepin County Sheriff David Hutchinson (the “Hennepin County Defendants”)—

improperly seized their personal belongings when the encampments they resided in were
        CASE 0:20-cv-02189-WMW-LIB Doc. 39 Filed 10/21/20 Page 2 of 15




closed and that law enforcement that closed the encampments “forceful[ly] eject[ed]”

Plaintiffs using bulldozers and chemical irritants. Plaintiffs seek a temporary restraining

order enjoining this claimed conduct and prohibiting law enforcement from clearing any

encampment anywhere in Hennepin County at any time in the future. In essence, Plaintiffs

seek this Court’s permission to stay on public land for as long as they would like.

       But the Hennepin County Defendants did not participate in the conduct Plaintiffs

complain of. Hennepin County’s involvement during the sweeps of these encampments

was in a limited “transport and support” capacity. No employee of either Hennepin County

or the Hennepin County Sheriff’s Office (“HCSO”) used any force with encampment

residents, operated heavy equipment inside the encampments, or removed or seized the

personal possessions of any encampment resident. Plaintiffs make no plausible factual

claim to the contrary. As a result, Plaintiffs cannot prove that they are likely to succeed on

the merits of their claims against the Hennepin County Defendants.

       Accordingly, and as further explained in the Minneapolis Defendants’ brief in

opposition to the Plaintiffs’ motion for a temporary restraining order, the Court should deny

Plaintiffs’ motion.

                              FACTUAL BACKGROUND

 I.    Plaintiffs’ Claims

       Plaintiffs are seven unsheltered individuals who have lived in tents in encampments

in Minneapolis, Hennepin County, Minnesota, over the past several months, and ZACAH,

a private nonprofit organization.



                                              2
        CASE 0:20-cv-02189-WMW-LIB Doc. 39 Filed 10/21/20 Page 3 of 15




       Dennis Barrow lived at Powderhorn Park in Minneapolis for “a couple of months

before the police forced him out.” (ECF 7, Barrow Decl. ¶ 6.) He claims that he lost his

tent, sleeping bag, clothes, medication, and court documents when police cleared

Powderhorn West. (Id. ¶ 9.) He claims he “tried to get into a couple shelters but was never

successful,” and he does not want to stay in a shelter due to concern about COVID-19. (Id.

¶ 14.) Barrow is now staying in a camper van. (Id. ¶ 12.) Barrow makes no claims about

the Hennepin County Defendants.

       Henrietta Brown lived at Peavey Park in Minneapolis for about a month. (ECF 8,

Brown Decl. ¶ 8.) She claims that on September 24, 2020, police forced her to leave the

park, stating: “I think the parks police, Minneapolis Police Department, and Hennepin

County Sheriff were all there.” (Id. ¶¶ 9-10.) She claims she lost her tent, documents, and

family photos, but does not make any claim that the Hennepin County Sheriff’s deputies

took or destroyed those belongings. (Id. ¶¶ 13-14.) Brown claims she called a shelter and

left a voicemail, but no one called her back. (Id. ¶ 17.) She also states that she could not go

to a shelter because “you need an ID or some other form of identification to get in,” and

her documents were destroyed. (Id. ¶ 18.) Brown is now staying at a hotel paid for by

ZACAH. (Id. ¶ 19.)

       In July, Emmett Williams moved with his fiancée to Powderhorn Park, where he

lived for about two and a half weeks. (ECF 9, Williams Decl. ¶ 8.) He claims that he lost

some clothing when police cleared Powderhorn East. (Id. ¶ 9.) He is now staying at Martin

Luther King, Jr. Park in Minneapolis. (Id. ¶ 12.) He states, “I’ve been told that the shelters



                                              3
        CASE 0:20-cv-02189-WMW-LIB Doc. 39 Filed 10/21/20 Page 4 of 15




are all full,” and “I’d prefer to stay in a camp.” (Id. ¶ 15.) Williams makes no claims about

the Hennepin County Defendants.

       Since March 2020, Nadine Little has lived outside in various locations in

Minneapolis, including Powderhorn Park, Kenwood Park, and Brackett Park. (ECF 10,

Little Decl. ¶¶ 8-21.) She is now living in a hotel. (Id. ¶ 21.) Little states that she would

rather be in a camp than in a shelter, because shelters “feel more unsafe,” “take your

money,” and “give you curfews.” (Id. ¶ 23.) Little makes no claims about the Hennepin

County Defendants.

       Patrick Berry has lived outside or in a van in various parks in Minneapolis, including

Powderhorn Park and Peavey Park. (ECF 11, Berry Decl. ¶¶ 5-10.) He claims that on

August 10, 2020, the Park Police and the Minneapolis Police Department cleared

Powderhorn West, and his tent, sleeping mattress, and sleeping bags were destroyed. (Id.

¶¶ 10-15.) He states he has not gone to a shelter “because they aren’t safe,” and he was

afraid of COVID-19 at the shelter. (Id. ¶¶ 21-22.) He now lives in his own apartment. (Id.

¶ 23.) Berry makes no claims about the Hennepin County Defendants.

       This summer, Virginia Roy lived at Powderhorn Park and Brackett Park in

Minneapolis. (ECF 12, Roy Decl. ¶ 12.) Since October 1, she has been living in a hotel

room provided by ZACAH. (Id. ¶ 14.) She claims that she has been turned away from

multiple shelters “because they were full.” (Id. ¶ 11.) However, she states: “I don’t want to

go to a shelter,” because being in a shelter with men “scares me,” and “[s]ome shelters

make you pay nearly your entire income to stay there.” (Id. ¶ 9.) Roy makes no claims

about the Hennepin County Defendants.

                                             4
        CASE 0:20-cv-02189-WMW-LIB Doc. 39 Filed 10/21/20 Page 5 of 15




       Joel Westvig briefly lived in Loring Park in Minneapolis before moving to B.F.

Nelson Park (also in Minneapolis), where he now lives. (ECF 13, Westvig Decl. ¶¶ 5-

9.) He claims he has called Shelter Connect but was told the shelters are full. (Id. ¶ 13.) He

states, “Even if I did get into a shelter I don’t necessarily want to go,” and he claims “the

shelters kick us out during the day.” (Id. ¶¶ 13-14.)) Westvig makes no claims about the

Hennepin County Defendants.

       ZACAH is a “volunteer-run, privately-funded charitable organization” that supports

people facing poverty and the threat of unsheltered homelessness. (ECF 14, Murad Decl.

¶ 3.) ZACAH claims that it has spent most of its budget “funding emergency hotel stays

for displaced encampments residents.” (Id. ¶ 10.)

       In sum, of the seven individual named Plaintiffs, four claim they lost property when

police cleared encampments (Barrow, Brown, Williams, and Berry), and only two currently

live in an encampment (Williams and Westvig). Six claim they do not want to live in a

shelter or would prefer to camp in a park (Barrow, Williams, Little, Berry, Roy, and

Westvig). Only one individual Plaintiff mentions the Hennepin County Sheriff at all

(Brown); the remaining individual Plaintiffs make no claims about the Hennepin County

Defendants.

II.    The Hennepin        County     Sheriff’s    Office’s   Presence     at   Minneapolis
       Encampments

       The HCSO has provided transport and support at encampments of people

experiencing homelessness in Minneapolis parks on only three recent occasions: July 20,

August 12, and September 24, 2020. (Strongitharm Decl. ¶ 5.) Hennepin County’s


                                              5
        CASE 0:20-cv-02189-WMW-LIB Doc. 39 Filed 10/21/20 Page 6 of 15




involvement during the sweeps of these encampments was in a “transport and support”

capacity. (Id.)

       On July 20, the HCSO provided two uniformed transport deputies at Powderhorn

Park. (Id. ¶ 6.) Minneapolis Park and Recreation Board (“MPRB”) police officers arrested

sixteen people and brought them to the HCSO deputies, who were standing next to the

transport van on a street adjacent to the park. (Id. ¶ 7.) The deputies transported the

arrestees to the Hennepin County Adult Detention Center (“ADC”), also known as the

Hennepin County Jail. (Id. ¶ 6.) HCSO deputies did not enter Powderhorn Park, make any

arrests, remove tents, seize property, use force, or operate any heavy equipment inside the

park. (Id. ¶¶ 7-8.)

       On August 12, the HCSO again provided two uniformed transport deputies, this

time at Elliot Park and Kenwood Park. (Id. ¶ 9.) On that day, HCSO deputies did not

transport any arrestees. (Id.) They made no arrests, did not use force, did not remove tents,

did not seize property, and did not operate any heavy equipment inside the parks. (Id. ¶ 10.)

       On September 24, the HCSO provided one uniformed sergeant, three uniformed

deputies, and two uniformed transport deputies at Peavey Park. (Id. ¶ 11.) HCSO personnel

were in a parking lot outside of a fenced area of the park. (Id.) MPRB police officers were

escorting a woman to the transport van when two men became disruptive, one of whom

blocked the officers’ path and placed his hands on one of the MPRB officers. (Id. ¶ 13.)

HCSO deputies intervened by physically restraining the men, while MPRB officers placed

them under arrest. (Id.) HCSO deputies then transported the two men, as well as three other

people arrested by MPRB officers, to the ADC. (Id.) Other than assisting with taking the

                                             6
        CASE 0:20-cv-02189-WMW-LIB Doc. 39 Filed 10/21/20 Page 7 of 15




two men into custody, HCSO deputies made no arrests, and they did not use any chemical

irritants or Tasers, remove any tents, seize any property, or operate any heavy equipment

in the park. (Id. ¶ 15.)

III.   Hennepin County’s Efforts to Combat Homelessness During the COVID-19
       Pandemic

       Hennepin County has long been focused on the needs of unsheltered individuals,

and its efforts intensified with the onset of the COVID-19 pandemic. (Ryan Decl. ¶ 3.)

Beginning in March 2020, Hennepin County identified those unsheltered individuals at

greatest risk of death from COVID-19—the elderly and medically-fragile individuals—

and acted to establish alternative accommodations for those individuals at area hotels. (Id.

¶ 4; Hewitt Decl. ¶ 8; Abel Decl. ¶ 6; Herzing Decl. ¶ 3.) The County also worked to find

rooms in separate hotels for unsheltered people who tested positive for COVID-19 or who

were awaiting test results and were unable to safely self-isolate. (Ryan Decl. ¶ 4; Hewitt

Decl. ¶ 8; Abel Decl. ¶ 6; Herzing Decl. ¶ 3.) Part of the purpose of moving unsheltered

individuals into hotels was to “deconcentrate” the populations of shelters. (Ryan Decl. ¶ 4;

Herzing Decl. ¶ 3.)

       In addition, the County made the decision, beginning in April and May, to operate

all Hennepin County shelters 24 hours a day, 7 days a week, so that individuals

experiencing homelessness would not be required to leave the shelters during the day.

(Ryan Decl. ¶ 4; Herzing Decl. ¶ 3; Hewitt Decl. ¶ 4.) Currently, all Hennepin County

shelters are open 24/7. (Ryan Decl. ¶ 4; Herzing Decl. ¶ 3; Hewitt Decl. ¶ 4.) Shelters in

Hennepin County are also operating at fifty-percent capacity, in compliance with CDC


                                             7
        CASE 0:20-cv-02189-WMW-LIB Doc. 39 Filed 10/21/20 Page 8 of 15




guidelines, and they enforce social distancing (Hewitt Decl. ¶ 8.) The County’s efforts have

been successful, as the rate of COVID-19 infection among individuals in Hennepin County

shelters is lower than for the general population. (Abel Decl. ¶ 6.)

       Despite the difficulties of providing shelter during a pandemic, Hennepin County

shelters have beds available—including beds for single men, single women, and families

with children—and Hennepin County regularly informs the community and unsheltered

people that beds are available. (Ryan Decl. ¶ 5; Herzing Decl. ¶ 6; Hewitt Decl. ¶ 6.)

Indeed, a broad coalition of government agencies, nonprofit organizations, and

philanthropic partners are currently operating the largest and safest emergency shelter

system that has ever existed in Hennepin County. (Hewitt Decl. ¶ 2.) And, there are

currently more than 1,000 single adults in shelter in Hennepin County each night, as well

as more than 200 people in family shelters. (Id.)

       There are no ID requirements for single adult shelters in Hennepin County, and in

fact it is common for people living in single adult shelters to lack a form of legal

identification, such as a driver’s license or government ID card. (Id. ¶ 3.) Almost no

shelters for single adults require payment from a resident. (Id. ¶ 5.) Further, the County

provides services to individuals experiencing homelessness, both those in shelters and

those living outside. (Id. ¶ 7; Abel Decl. ¶¶ 3-5.) Finally, to protect shelter residents’ safety

and security, shelters control who may enter their facilities, and they have trained staff on

site at all times. (Hewitt Decl. ¶ 9.) Larger shelters and hotel sites have security staff, and

shelters have rules designed to protect residents and staff, including rules banning weapons

and drug use. (Id.)

                                               8
       CASE 0:20-cv-02189-WMW-LIB Doc. 39 Filed 10/21/20 Page 9 of 15




       In addition to providing shelter beds, Hennepin County has worked to find long-

term housing solutions for individuals experiencing homelessness. (Herzing Decl. ¶¶ 4-5;

Ryan Decl. ¶ 6; Hewitt Decl. ¶ 10.) For example, the County has worked with the

Minneapolis Public Housing Authority to find long-term public housing units that could

be occupied by unsheltered people; with other supportive housing programs, such as Board

and Lodges; and with private landlords to house unsheltered people—including those who

might not be attractive tenants, due to their previous rental history or a criminal record.

(Herzing Decl. ¶ 4.) So far in 2020, approximately 1,300 people experiencing

homelessness have found permanent housing with help from government, nonprofit, and

philanthropic partners. (Hewitt Decl. ¶ 10.)

IV.    Significant Safety Concerns at the Minneapolis Encampments and
       Encampment Closures

       Since the pandemic began, Hennepin County’s Homeless Access team has been

closely monitoring the various encampments of unsheltered people in sites across

Minneapolis, including going to the encampments on a regular basis. (Ryan Decl. ¶¶ 8-9.)

In addition, Health Care for the Homeless, a Hennepin County program, has provided

medical outreach and services to individuals living in encampments. (Abel Decl. ¶¶ 3-5.)

       Over time, Hennepin County became aware that some of the encampments posed

significant public health and safety threats. (Ryan Decl. ¶ 10.) Among other things, there

were many incidences of violent crime—including assaults, sexual assaults, and sex

trafficking (including sex trafficking of minors)—in encampments, and particularly in

larger encampments. (Id.; see also Abel Decl. ¶ 5.) An encampment resident was sexually


                                               9
       CASE 0:20-cv-02189-WMW-LIB Doc. 39 Filed 10/21/20 Page 10 of 15




assaulted and, once she reported her assault to law enforcement, received death threats

from others in the camp for that report. (Ryan Decl. ¶ 10.) Drug dealers had moved into

some of the encampments and were dealing from their tents. (Id.) Gangs were active in

some of the encampments and, on one occasion, a fight in an encampment culminated in a

gun battle on a neighborhood street close to the encampment. (Id.) In fact, on two or three

days over the summer, Healthcare for the Homeless’s concerns about safety led staff to

stop providing services in the Powderhorn Park encampments. (Abel Decl. ¶ 5.)

       As the encampments became more dangerous, Hennepin County participated in

conversations with the MPRB, the City of Minneapolis, and agencies of the State of

Minnesota about risk within the encampments. (Ryan Decl. ¶ 11.) Decisions about closing

any encampments were made by the government entity responsible for the property where

each encampment was located. (Id.) Accordingly, the Hennepin County Defendants did

not make the decision about whether to close any encampment in a Minneapolis park. (See

id.)

       Once a decision to close a Minneapolis park encampment was made, Hennepin

County worked with outreach teams and staff from nonprofit organizations to notify

encampment residents that the encampment would be closed and to try to get them to safe

and secure housing outside of an encampment. (Id. ¶ 12.) The County secured

transportation for encampment residents, including trailers for their belongings, and

encouraged residents to find safe and secure shelter outside of an encampment. (Id.)

       Don Ryan—who supervises Hennepin County’s outreach efforts at the Minneapolis

encampments—observed encampment residents telling law enforcement officers that they

                                            10
        CASE 0:20-cv-02189-WMW-LIB Doc. 39 Filed 10/21/20 Page 11 of 15




had taken the possessions they wanted and that law enforcement should dispose of the

anything they left behind. (Id.) In addition, Ryan was present on a few occasions when

MPRB police officers closed encampments. (Id. ¶ 14.) He did not see any Hennepin

County employee use force with encampment residents and did not see any Hennepin

County employee remove or seize any resident’s tent or other personal property. (Id.) In

fact, Ryan has never seen any Hennepin County employee engage in any such behavior.

(Id.)

                            PROCEDURAL BACKGROUND

        On October 19, 2020, Plaintiff filed their putative Class Action Complaint. (ECF 1.)

The Complaint asserts four causes of action under the U.S Constitution and Minnesota

Constitution: (1) unlawful seizure of personal property; (2) violation of the right to privacy;

(3) violation of procedural due process rights; and (4) violation of substantive due process

rights. (Id. ¶¶ 183-205.) They also assert a cause of action for common law conversion. (Id.

¶¶ 206-10.) Plaintiffs’ claims are based on their allegations that Defendants forced them to

leave encampments in Minneapolis parks on little or no notice, destroyed their personal

property, and used bulldozers and chemical irritants. (Id. ¶¶ 183-210.) The Complaint seeks

injunctive relief, declaratory relief, compensatory damages, punitive damages, and

attorney’s fees and costs. (Id. ¶¶ I-V.)

        On the same day, Plaintiffs moved for a temporary restraining order. (ECF 4.)

Plaintiffs ask the Court for a broad injunction that would prohibit Defendants and “all those

working in concert” with them from:



                                              11
       CASE 0:20-cv-02189-WMW-LIB Doc. 39 Filed 10/21/20 Page 12 of 15




           Clearing encampments from public parks and green space anywhere
            in Hennepin County;

           Confiscating Plaintiffs’ property, unless Defendants adopt a policy
            that includes: (1) providing at least five day’s advance notice before
            an encampment is cleared; (2) inventorying and storing encampment
            residents’ personal property for at least 90 days; and (3) processes for
            encampment residents to retrieve confiscated property; and

           Destroying property reasonably appearing to belong to Plaintiffs.

(Id. at 2.) The Hennepin County Defendants oppose Plaintiffs’ motion.

                                       ARGUMENT1

I.     Since the Hennepin County Defendants did not participate in the conduct that
       Plaintiffs complain of, Plaintiffs cannot prove that they are likely to succeed on the
       merits of their claims.

       The Court should deny Plaintiffs’ motion for a temporary restraining order.

Injunctive relief “is an extraordinary remedy never awarded as a matter of right.” Winter

v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008). In ruling on a motion for a temporary

restraining order, a court must consider four factors: “(1) the threat of irreparable harm to

the movant; (2) the state of the balance between this harm and the injury that granting the

injunction will inflict on other parties litigant; (3) the probability that movant will succeed

on the merits; and (4) the public interest.” Dataphase Sys. Inc. v. C L Sys. Inc., 640 F.2d

109, 113 (8th Cir. 1981) (en banc). The party requesting the injunctive relief bears the




1
       To avoid duplicative briefing, the Hennepin County Defendants refer the Court to
the joint brief of the Minneapolis Defendants in opposition to Plaintiffs’ motion for a
temporary restraining order. The Hennepin County Defendants join in and adopt the legal
arguments in that brief.

                                              12
       CASE 0:20-cv-02189-WMW-LIB Doc. 39 Filed 10/21/20 Page 13 of 15




“complete burden” of proving that an injunction should be granted. Gelco Corp. v.

Coniston Partners, 811 F.2d 414, 418 (8th Cir. 1987).

       The most important factor of the four Dataphase factors is likelihood of success on

the merits. Barrett v. Claycomb, 705 F.3d 315, 320 (8th Cir. 2013). This requires that

Plaintiffs establish a substantial probability of success on the merits of their claims. See

Dataphase, 640 F.2d at 114. Plaintiffs cannot meet this burden as to the Hennepin County

Defendants.

       Broadly, Plaintiffs’ five counts involve two core complaints: about (1) the loss of

their personal possessions when the encampments they resided in were swept, and (2) that

the law enforcement officers sweeping those encampments “forceful[ly] eject[ed]”

Plaintiffs from the encampments using bulldozers and chemical irritants. (E.g., Compl.

¶¶ 184-86, 188-89, 191-93, 196-205, 207-10.) But no employee of Hennepin County or the

Hennepin County Sheriff’s Office participated in either of those activities. (Strongitharm

Decl. ¶¶ 7-8, 10, 25; Ryan Decl. ¶ 15.) Hennepin County employees did not use any force

with encampment residents, operate heavy equipment inside the encampments, or remove

or seize the personal possessions of any encampment resident. (Strongitharm Decl. ¶¶ 7-8,

10, 25; Ryan Decl. at ¶ 15.) Indeed, Hennepin County’s only involvement during the

sweeps of the encampments was in a “transport and support” capacity. (E.g., Strongitharm

Decl. ¶ 5.)

       Notably, Plaintiffs have not made any plausible factual allegations to the contrary.

Of the 212-plus paragraphs in their Complaint, only four paragraphs even make specific

factual allegations about the Hennepin County Defendants. (Compl. ¶¶ 46, 163, 167, 170.)

                                            13
       CASE 0:20-cv-02189-WMW-LIB Doc. 39 Filed 10/21/20 Page 14 of 15




None of these paragraphs claim that the Hennepin County Defendants participated in

seizing residents’ personal possessions or took any action to “forcefully eject” residents

from the encampments. Since Plaintiffs have not alleged that the Hennepin County

Defendants participated in the conduct they complain of, they have not shown that they are

likely to succeed on the merits of their claims against the Hennepin County Defendants.

Their motion for a temporary restraining order thus fails.

       Moreover, Plaintiffs’ Complaint and motion are premised on the notion that the

Hennepin County Defendants and others have not done enough to support individuals

experiencing homelessness, that there are insufficient beds to house unsheltered people,

and that shelters in Hennepin County are unsafe, force people to leave during the day, and

require payment and personal identification. (E.g., Barrow Decl. ¶ 14; Brown Decl. ¶ 18;

Williams Decl. ¶ 15; Little Decl. ¶ 23; Berry Decl. ¶¶ 21-22; Roy Decl. ¶¶ 9-11; Westvig

Decl. ¶¶ 13-14.) This is grossly inaccurate. As detailed in the declarations filed in support,

Hennepin County has long been focused on the needs of unsheltered individuals, and its

efforts intensified with the onset of the COVID-19 pandemic. (Ryan Decl. ¶ 3.) Currently,

Hennepin County shelters have beds available. (Ryan Decl. ¶ 5; Herzing Decl. ¶ 6; Hewitt

Decl. ¶ 6.) There are no ID requirements for single adult shelters, almost no single adult

shelters require payment from a resident, and all shelters are currently open 24/7. (Hewitt

Decl. ¶¶ 3-5, Ryan Decl. ¶ 4; Herzing Decl. ¶ 3.)

       Unlike encampments, shelters control who may enter their facilities, have trained

staff on site (including security staff in larger shelters and hotel sites), and ban weapons

and drug use on site. (Hewitt Decl. ¶ 9.) Shelters have also implemented extensive

                                             14
       CASE 0:20-cv-02189-WMW-LIB Doc. 39 Filed 10/21/20 Page 15 of 15




measures to protect against the spread of COVID-19, including reducing the capacity of

shelters, and adding hotel sites for individuals at high risk for COVID-19 complications

and individuals who have tested positive. (Id. ¶ 8; Ryan Decl. ¶ 4; Abel Decl. ¶ 6; Herzing

Decl. ¶ 3.) As a result, rates of COVID-19 among Hennepin County shelter residents are

lower than in the general population. (Abel Decl. ¶ 6; Ryan Decl. ¶ 7.)

       Finally, Hennepin County works to find long-term housing solutions for individuals

experiencing homelessness, including working with the Minneapolis Public Housing

Authority, supportive housing programs, and private landlords. (Herzing Decl. ¶¶ 4-5;

Ryan Decl. ¶ 6; Hewitt Decl. ¶ 10.)

                                      CONCLUSION

       For these reasons, and the reasons stated in the joint brief of the Minneapolis

Defendants, this Court should deny Plaintiffs’ motion for a temporary restraining order.


                                      MICHAEL O. FREEMAN
                                      Hennepin County Attorney

Dated: October 21, 2020               By: s/ Kelly K. Pierce
                                         Kelly K. Pierce (0340716)
                                         Assistant County Attorney
                                         Christiana M. Martenson (0395513)
                                         Assistant County Attorney
                                         A2000 Government Center
                                         300 South Sixth Street
                                         Minneapolis, MN 55487
                                         Telephone: (612) 348-5488
                                         Fax: (612) 348-8299
                                         kelly.pierce@hennepin.us
                                         christiana.martenson@hennepin.us

                                          Attorneys for Defendants Hennepin County and
                                          Hennepin County Sheriff David Hutchinson

                                            15
